ITEMID: 001-80119
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF GLUSHAKOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Loukis Loucaides
TEXT: 4. The applicant was born in 1927 and lives in the town of Shakhty of the Rostov Region.
5. In the 1980s the applicant's son took part in the emergency operation at the site of the Chernobyl nuclear plant disaster. Until March 1996 the Shakhty Town Social Security Service (hereafter - the Service) made monthly payments to the son as a compensation for health damage.
6. After the Service stopped payments, the applicant's son sued it for arrears and a penalty. On 28 February 1997 the Shakhty Town Court awarded him 30,640,341 Russian roubles (“RUR”) in arrears and the same amount as the penalty.
7. On 24 April 1997 the arrears, but not the penalty, were paid.
8. After the son's death, on 26 March 1999 a notary public issued the applicant with an inheritance certificate certifying her right to one half of the penalty awarded by the judgment of 28 February 1997. The applicant's grandson was issued with a certificate confirming his right to the second half of the penalty.
9. As the penalty had not been paid, the Shakhty Town Court, upon the applicant's and her grandson's request, ordered the following increases of the penalty to take account of the inflation:
- in the judgment of 14 February 2000, by RUR 57,165.71;
- in the judgment of 13 August 2001, by RUR 29,764.6; and
- in the judgment of 29 March 2002, by RUR 17,254.96.
Those judgments were not appealed against and became effective.
10. On 30 May 2002 the Service paid the penalty in the original amount established in the judgment of 28 February 1997, but not the amounts awarded in the subsequent judgments.
11. In 2003 the applicant and her grandson asked the Shakhty Town Court to reconfirm their right to the sums awarded by the judgments of 14 February 2000, 13 August 2001 and 29 March 2002.
12. On 14 March 2003 the Shakhty Town Court held that the applicant and her grandson each should receive RUR 52,092.63 (approximately 1,540 euros), representing one half of the amounts awarded by the judgments of 14 February 2000, 13 August 2001 and 29 March 2002. The judgment of 14 March 2003 was not appealed against and became final.
13. On 20 December 2004 the money due to the applicant and her grandson under the judgments of 14 February 2000, 13 August 2001 and 29 March 2002, as pronounced by the judgment of 14 March 2003, were paid to them in full.
14. On 11 November 2002 the Shakhty Town Court accepted the applicant's action against the Service and awarded her RUR 23,619.55 (approximately 733 euros). That judgment was upheld on appeal on 23 July 2003 and enforced in full on 16 August 2004.
15. In 2002 the applicant sued the Service and the Shakhty Town Council for an increase of her pension, payment of arrears and compensation for damage.
16. On 8 May 2003 the Shakhty Town Court partly accepted her action and ordered that the Service should adjust her pension to take account of increases in the minimum subsistence level. The Town Court also awarded her RUR 9,563.92 (approximately 271 euros) in arrears. The judgment became final on 16 July 2003 after the Rostov Regional Court upheld it.
17. On 11 December 2003 the Service paid the applicant RUR 9,563.92, but it did not increase her pension in line with the subsistence level.
18. In November 2003 the applicant asked the President of the Rostov Regional Court to initiate a supervisory review in respect of the judgment of 8 May 2003. On 30 April 2004 her request was disallowed.
19. In 2004 the applicant asked the Shakhty Town Court to clarify the judgment of 8 May 2003. She complained that the judgment had not been enforced in full because the monthly pension payments had not been increased.
20. On 15 November 2004 the Shakhty Town Court confirmed the applicant's right to the pension in the increased amount. It held that from 1 January to 31 December 2002 the applicant should have been paid RUR 2,255.65 per month and from 1 March 2003 she should have been paid RUR 2,842.11 per month. The Town Court also ordered that the Service should subsequently increase pension payments in accordance with the law.
21. According to the Government, the judgment of 8 May 2003, as clarified by the judgment of 15 November 2004, was enforced in full in December 2005.
22. On 11 and 29 June, 23 August, 2 and 22 September 2004 the Shakhty Town Court accepted the applicant's actions against the Service for the adjustment of various unrelated judgment awards made in her favour in 1997, 1999, 2000 and 2003 and awarded her RUR 720.5 (approximately EUR 21), RUR 11,628.63 (approximately 331 euros), RUR 7,545.76 (approximately EUR 210), RUR 5,803.24 (approximately 162 euros), RUR 6,183.69 (approximately 172 euros), and RUR 2,524.42 (approximately 70 euros). The judgments were not appealed against and became final.
23. The judgments were enforced in full on 2 November 2005 when the sums were credited to the applicant's account.
VIOLATED_ARTICLES: 6
